  
 

 

Case 19-26229 Doc5 Filed 12/06/19 Page1 of 2

Fillin this information to identify your case:

   
   

  

Debtor 4 Lamont - Ballard
First Name Middle Name

 
      
 

Last Name

    

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

   
   
 
   

 

ea
Mg

CT Check if this is an
:amended filing

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

 

 

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 :zs

 

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal! property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s
vane. None Ll Surrender the property. LI No
- C) Retain the property and redeem it. WZ Yes
Oey of 2008 Mercedes S-550 Sedan LJ Retain the property and enter into a
Reaffirmation Agreement.

securing debt:
Wl Retain the property and [explain]: vehicle is
paid and clear

 

 

 

 

 

Crector’s (J Surrender the property. LJ No
— (J Retain the property and redeem it. L ves
oepery of (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:
creators (J Surrender the property. CI No
: LJ Retain the property and redeem it. Cl Yes
oop of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.
Q] Retain the property and [explain]:
creators CJ Surrender the property. CI No
C) Retain the property and redeem it. Cl ves
oepeny of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ) Retain the property and fexpiain}:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-26229 Doc5 Filed 12/06/19 Page 2 of 2

Debtor 1 Lamont ~~ Ballard Case number (/f known),
Firat Name Middie Name Last Name

 

Era List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: Verizon C No

wf Yes

Description of leased Cell phone

 

 

 

 

 

 

property:

Lessors name: Progressive Leasing Q1No

Description of leased Furniture ives

property:

Lessor's name: . CJ No

Description of leased OQ) Yes

property:

Lessor’s name: CO) No
Q) Yes

Description of leased

property:

Lessor's name: LI No
(] Yes

Description of leased

property:

Lessor’s name: CJ No

a4 Cd Yes

Description of teased

property:

Lessor’s name: Q No
QO) Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

  

 

Signature of Debtor 1 Signature of Debtor 2
Date Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 2

 
